Citation Nr: 1727851	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a right ankle injury with degenerative joint disease ("right ankle disability").

2.  Entitlement to a rating in excess of 30 percent for residuals, right shoulder, acromioclavicular (AC) joint separation ("right shoulder disability").

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a December 2008 statement of the case, the RO increased the ratings for the Veteran's service-connected right ankle and right shoulder disabilities to 20 percent and 30 percent, respectively.  However, as those increases did not represent total grants of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before a Decision Review Officer (DRO) in January 2009.  However, in a June 2016 statement, he withdrew that request.

The issue of entitlement to a TDIU due to the service-connected disabilities on appeal has been raised by the record, including in treatment notes and in statements the Veteran has submitted to the VA.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Thus, that issue has been added to the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

Regarding the claim of entitlement to an increased rating for a right shoulder disability, the VA examinations currently of record do not address all necessary range of motion findings.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an additional VA examination is necessary prior to resolution of that claim.

Turning next to the claim of entitlement to an increased rating for a right ankle disability, the Board first notes that because the Veteran is already in receipt of the maximum available rating based on limitation of motion, there is no prejudice to him if the VA examinations of record do not conform to 38 C.F.R. § 4.59 as interpreted in Correia.  However, the Board finds that an additional medical opinion is needed to clarify x-ray findings that document deformity of the Veteran's right distal fibula, as a higher rating is available for ankle disabilities based on nonunion of the tibia and fibula or malunion of the tibia and fibula with marked ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

In that regard, the Veteran's service treatment records (STRs) include a follow-up appointment, seven months after he sustained a right ankle fracture, during which the clinician noted that there still appeared to be a nonunion in the distal fibula based on x-ray imaging.  The clinician characterized the Veteran's ongoing ankle condition as "seven months post adduction bi-malleolar fracture right ankle, closed.  Probable nonunion, [right] distal fibula."  During the claim period, several x-ray studies have documented continued abnormalities related to the Veteran's right fibula.  For example, during a VA podiatry appointment in June 2007, the podiatrist noted "stable posttraumatic changes within the distal fibula and calcaneus related to remote fractures."  An x-ray study conducted during a December 2008 VA examination documented "slight deformity of distal fibular [sic] from an old healed fracture."  During a December 2015 VA examination, the examiner noted that deformity of the distal fibula and medial malleolus of the Veteran's right ankle suggested his old remodeled fracture was unchanged from a prior x-ray study.  In short, it is clear that some degree of deformity of the Veteran's right distal fibula is still present, but it is unclear whether the findings documented during the claim period represent ongoing malunion or nonunion of that bone.  As a result, the Board finds that the opinion of a medical expert would be of assistance in addressing that aspect of the Veteran's claim.

Turning to the claim of entitlement to a TDIU, as the Veteran's pending increased rating claims may affect the outcome of that claim, a final decision on the issue of entitlement to a TDIU would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Furthermore, that issue has undergone no preliminary notice or evidentiary development to date, and such development should be accomplished on remand.  See 38 C.F.R. § 4.16 (2016).

Given the need to remand the foregoing claims for other reasons, ongoing VA treatment records should also be obtained, and the Veteran should be provided another opportunity to submit, or to authorize VA to obtain, any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him of the information and evidence needed to award a TDIU.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file. Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right shoulder disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and the results reported in detail.  All subjective symptoms described by the Veteran should 
also be reported in detail.

The range of motion testing conducted by the examiner should include an assessment of whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination, or other symptoms resulting in functional loss.

The examiner should test range of motion of the right shoulder (1) in active motion, (2) in passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  Additionally, range of motion should be tested for the opposite, undamaged shoulder, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide a retrospective medical opinion on the range of motion of the Veteran's right shoulder (1) in active motion, (2) in passive motion, (3) in weight-bearing, and (4) in nonweight-bearing throughout the claim period (since May 2006).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so and should discuss whether the prior VA examinations are accurate representations of the Veteran's disability level.

Finally, the examiner should provide an opinion regarding the extent to which the Veteran's service-connected right shoulder disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the claim period.

4.  Send the claims file to an orthopedist to obtain an opinion on whether the manifestations of the Veteran's service-connected right ankle disability include nonunion or malunion of the tibia and/or fibula.  The entire claims file should be made available to and be reviewed by the orthopedist in conjunction with this request.  If an examination is deemed necessary to respond to the questions posed, one should be scheduled.  If an examination is deemed necessary and an orthopedist is not available in the Veteran's location, send the claims file to an orthopedist for review after the examination, including any necessary testing, has been conducted by an appropriate clinician.  

Following review of the claims file, the orthopedist should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran has had nonunion of the right tibia and/or fibular or malunion of the right tibia and/or fibula with impairment of the ankle since May 2006.  In doing so, the orthopedist should specifically discuss (1) the x-ray findings discussed by the clinician who examined the Veteran on March 26, 1974; and (2) the x-ray findings documented during the claim period, including in June 2007, December 2008, and December 2015.

In addition, the orthopedist should provide an opinion regarding the extent to which the Veteran's service-connected right ankle disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the claim period.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims of entitlement to increased ratings for a right shoulder disability and a right ankle disability and adjudicate the claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

